Citation Nr: 1617789	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  08-14 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hyperthyroidism secondary to service-connected posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1984 to May 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

A hearing was held before the Board in August 2010.  A transcript is of record.  In a March 2016 letter from the Board, the Veteran was advised that the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  Therefore, a new hearing was offered.  38 C.F.R. § 20.717 (2015).  However, the Veteran did not respond.  As indicated in the notice, if no response is received in 30 days from the date of the letter, the Board will assume the Veteran does not want another hearing and proceed.

Additionally, the Board remanded this matter in March 2011 for further development and examination, specifically to obtain a medical opinion regarding a secondary service connection to the Veteran's PTSD.

When the matter was last before the Board the Veteran was represented by his attorney, Michael Kelley.  However, in a statement received in October 2012, he appointed himself as his own representative.  Such ostensibly revoked the representation he had from Mr. Kelley.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran was provided a VA examination in February2012 that provided the opinion that the Veteran's hyperthyroidism is less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  In support of that opinion, the examiner indicated there is no documented objective evidence that PTSD caused hyperthyroidism.  However, the examiner did not offer an opinion as to whether the Veteran's hyperthyroidism is aggravated by the service-connected PTSD.  The deficiency of the opinion is that the language 'caused by or related to" does not address aggravation.  Similarly, the language "due to", or "etiologically related", or "the result of" does not adequately address whether a nonservice connected disability was aggravated by a service connected disability.  See generally, El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Rather, the question is whether the hyperthyroidism was worsened beyond its natural progression by the PTSD.

As such, the February 2012 opinion is inadequate and another examination is necessary in order to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (in-patient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded another examination for her hyperthyroidism.  The claims file must be provided to the examiner for review and the examiner must indicate whether the claims file was reviewed.

Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hyperthyroidism has been 

a. caused by her PTSD or
b. aggravated (permanently worsened beyond the natural progression) by her PTSD.

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and her representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




